Name: 2013/408/Euratom: Commission Decision of 31Ã July 2012 on the conclusion of the Agreement for Cooperation in the Peaceful Uses of Nuclear Energy between the European Atomic Energy Community and the Government of the Republic of South Africa
 Type: Decision
 Subject Matter: Africa;  international affairs;  energy policy;  European construction;  electrical and nuclear industries
 Date Published: 2013-07-31

 31.7.2013 EN Official Journal of the European Union L 204/2 COMMISSION DECISION of 31 July 2012 on the conclusion of the Agreement for Cooperation in the Peaceful Uses of Nuclear Energy between the European Atomic Energy Community and the Government of the Republic of South Africa (2013/408/Euratom) THE EUROPEAN COMMISSION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101, the second paragraph thereof, Having regard to the approval of the Council, Whereas: The Agreement for Cooperation in the Peaceful Uses of Nuclear Energy between the European Atomic Energy Community and the Government of the Republic of South Africa should be concluded, HAS DECIDED AS FOLLOWS: Article 1 The Agreement for cooperation in the peaceful uses of nuclear energy between the European Atomic Energy Community and the Government of the Republic of South Africa is hereby approved on behalf of the European Atomic Energy Community. The text of the Agreement is attached to this Decision. Article 2 A Member of the Commission is hereby authorised to sign the Agreement and to carry out all necessary steps for the entry into force of this Agreement to be concluded on behalf of the European Atomic Energy Community. Done at Brussels, 31 July 2012. For the Commission GÃ ¼nther OETTINGER Member of the Commission